PEREMPTORY WRIT OF MANDAMUS
IN THE NAME AND BY THE AUTHORITY OF THE STATE OF FLORIDA, TO: PHILLIP A. HUBBART, CHIEF JUDGE, THOMAS H. BARKDULL, JR., NORMAN HENDRY, ALLAN R. SCHWARTZ, JOSEPH NESBITT, NATALIE BASKIN, DANIEL S. PEARSON, WILKIE D. FERGUSON, JR., JAMES JORGENSON, JUDGES OF THE DISTRICT COURT OF APPEAL OF FLORIDA, THIRD DISTRICT: GREETINGS:
WHEREAS, the Supreme Court of the State of Florida has directed that the Writ of Mandamus issue against you, this is, therefore, to command that you, Phillip A. Hubbart, Chief Judge, Thomas H. Barkdull, Jr., Norman Hendry, Allan R. Schwartz, Joseph Nesbitt, Natalie Baskin, Daniel S. Pearson, Wilkie D. Ferguson, Jr., James Jorgenson, Judges of the District Court of Appeal of Florida, Third District, withdraw your opinion filed September 28, 1981, on Motion to Recall Mandate and to deny for lack of jurisdiction the Motion to Recall Mandate filed by Respondent in the case styled Diane Leslie, etc. v. Florida Water and Utilities Co., Fla.App., 403 So.2d 1151. State Farm Mutual Automobile Insurance Company v. Judges of the District Court of Appeal, Fifth District, 405 So.2d 980 (Fla.1981).